DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election without traverse of claims 1-16 and 20 in the reply filed on 10/4/22 is acknowledged.
Claim Rejections - 35 USC § 102

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 1-3, 6-10, 12, 14-16 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Sung et al. (US pub 20170352612).
With respect to claim 1, Sung et al. teach a semiconductor package comprising (see figs. 1-33 and associated text): 
an interposer 100 including first (top) and second (bottom) surfaces opposite to each other; 
a heat dissipation layer 810 disposed on the first surface of the interposer;
a first semiconductor die 500 mounted on the first surface of the interposer; 
a stack of second semiconductor dies 300 (fig. 23) mounted on the second surface of the interposer; and 
a thermally conductive connection part 230B,113 (interconnection within 100 of fig. 15) for transferring heat from the stack of the second semiconductor dies to the heat dissipation layer.  

With respect to claim 2, Sung et al. teach the heat dissipation layer is positioned to overlap the stack of the second semiconductor dies.  

With respect to claim 3, Sung et al. teach the first semiconductor die is positioned to not overlap the heat dissipation layer.  

With respect to claim 6, Sung et al. teach the thermally conductive connection part includes: a plurality of thermally conductive vias (vertical connectors in 100 of fig. 15) connected to the heat dissipation layer while substantially vertically penetrating the interposer; and a plurality of thermally conductive connectors 230B of fig. 15 positioned between the second surface of the interposer and the stack of the second semiconductor dies and thermally connected to the thermally conductive vias.  

With respect to claim 7, Sung et al. teach the stack of the second semiconductor dies includes an insulation layer 330M electrically insulating the thermally conductive connectors from the second semiconductor dies, and wherein the thermally conductive connectors are connected to a surface of the insulation layer.  See fig. 30.

With respect to claim 8, Sung et al. teach the thermally conductive connection part includes a plurality of thermally conductive pads 113 above 230B disposed on the second surface of the interposer, wherein the plurality of thermally conductive pads thermally connect the thermally conductive connectors 230B to the thermally conductive vias 113.  
With respect to claim 9, Sung et al. teach an electrical connection part 112,230A electrically connecting the stack of the second semiconductor dies to the first semiconductor die while being spaced apart from the thermally conductive connection part 112,230B.

With respect to claim 10, Sung et al. teach the electrical connection part includes: electrically conductive pads 112 disposed on the second surface of the interposer to be spaced apart from the thermally conductive pads 113; inner wirings (lateral connectors in interposer 110, see fig. 15) disposed in the interposer to electrically connect the electrically conductive pads 112 to the first semiconductor die; and electrically conductive connectors 230A electrically connecting the electrically conductive pads 112 to the stack of the second semiconductor dies, wherein the electrically conductive connectors  230A are spaced apart from the thermally conductive connectors 230B.
With respect to claim 12, Sung et al. teach the inner wirings include conductive patterns extending to be spaced apart from the thermally conductive pads 113 and the thermally conductive vias (vertical connectors in left in 110 of fig. 15).  
With respect to claim 14, Sung et al. teach a second portion of the thermally conductive pads 113 are positioned outside the electrically conductive pads 112.  
With respect to claim 15, Sung et al. teach the stack of the second semiconductor dies includes electrical through vias 311, 321A, 321B, 321C electrically connecting the second semiconductor dies to each other vertically.  
With respect to claim 16, Sung et al. teach the stack of the second semiconductor dies comprises a high bandwidth memory (HBM) device (see para 0022) including: a base die 310 positioned closest to the interposer among the second semiconductor dies; and a plurality of core dies 300A, 300B, 300C stacked substantially vertically under the base die.  

Claim(s) 20 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Sung et al. (US pub 20170352612).
With respect to claim 20, Sung et al. teach a semiconductor package comprising (see figs. 1-33 and associated text): 
an interposer 100 including first (top) and second (bottom) surfaces opposite to each other; 
a heat dissipation layer 810 disposed on the first surface of the interposer; 
a first semiconductor die 500 mounted on the first surface of the interposer; 
a stack of second semiconductor dies 300 (fig. 23) mounted on the second surface of the interposer; and 
a thermally conductive connection part comprising: 
a thermally conductive via (vertical connectors in 100 of fig. 15) penetrating through the interposer to thermally connect with the heat dissipation layer disposed on the first surface of the interposer; and 
a thermally conductive connector 230B thermally connecting the thermally conductive via to the stack of second semiconductor dies mounted on the second surface of the interposer.  
 

 Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over  Sung et al. (US pub 20170352612).
With respect to claim 11, Sung et al. fail to teach the thermally conductive connectors and the electrically conductive connectors has a shape of a bump or solder bump.
However, the use of solder bump as electrical and thermal connectors in semiconductor packaging is well-known in semiconductor.
Allowable Subject Matter
Claims 4, 5, and 13 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to LONG PHAM whose telephone number is (571)272-1714. The examiner can normally be reached Mon-Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Wael Fahmy can be reached on 571-272-1705. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

LONG . PHAM
Examiner
Art Unit 2814



/LONG PHAM/Primary Examiner, Art Unit 2814